DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s remarks filed December 26, 2021.  Claims 1-4 are pending and stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20150181926-A1 (hereinafter Slowik) and in further view of European Patent Application 1704785-A1 (hereinafter Soglia) and US 20090005989 A1 (hereinafter Spiers).
Regarding claim 1, Slowik discloses a method for manufacturing of multi-segment rod-like articles the tobacco industry in an apparatus for manufacturing multi-segment rods or segment rods (Abstract, Fig. 3).  comprising the steps of 
feeding rod-like segments of at least one kind constituting a multi- segment rod-like article (Fig. 2 feeding assemblies 3, 4 and ¶63) 
putting together the rod-like segments in a segments train (ST) (Figs. 1 and 2) on a wrapping material; (Fig. 3, paper 7)
manufacturing a multi-segment rod or a continuous segment rod containing the rod-like segments wrapped by the wrapping material, whereas the segments are pushed together or cavities are left between the segments; (Fig. 3, ¶63).
cutting the multi-segment rod or the continuous segment rod into multi-segment rods or segment rods containing any combination of rod- like segments, double rod-like segments and halves of rod-like segments, (Fig. 3, cutting head 8, ¶63) 
Slowik does not explicitly disclose whereas at the time of the cutting of the continuous multi-segment rod or the continuous segment rod the multi-segment rods or the segment rods move in a longitudinal direction; then changing the conveying direction of the multi-segment rod or the segment rod from the longitudinal direction to a transverse direction, and fixing end segments to the multi-segment rods or the segment rods, conveyed in the transverse direction in an end segment fixing apparatus adapted to manufacture multi-segment rod-like articles
Further Slowik does not explicitly teach performing a quality check after changing the conveying direction but before fixing the end segment and holding the rods in a compensation unit where necessary to wait for the tipping unit to result in continuous operation. 
Soglia teaches a method for making tobacco products with several machines connected together in cascade (Abstract).  The rods are made, change direction (see annotated Fig. 2), and then filter tipping occurs (Fig. 2, filter tip attachment, or user machine 4). 


    PNG
    media_image1.png
    457
    661
    media_image1.png
    Greyscale


Soglia teaches a quality check step.  After the garniture section the cigarette rods advance through a succession of quality control devices prior to being cut (¶9).  Soglia further teaches that beyond the cut-off device 25, there are further quality control devices (31).  In 
Additionally Soglia teaches that the system is controlled with a master control unit (13).  This unit monitors the various units in the system and is able to stop production when a problem is sensed (¶36).  The intent of the system is to maintain continuous production with minimal rejects (¶15-¶20).
Spiers teaches inspections systems and methods for multi-segment products (abstract).  Spiers teaches quality control inspection to be performed in a high speed manner (¶2).  Spiers teaches that monitoring via reactive measures at the stage of final product does not allow for rejection and causes waste (¶7-¶8).  Spiers identifies the need for inspection methods that can provide information in high speed operations (¶9).  Specifically, Spiers teaches that the inspections systems and methods allow inspection prior to tipping and allow for rejections during production (¶10).  Spiers teaches many types of inspection systems to be used including cameras (¶37), high intensity light source (¶38), and an evaluation device (¶40 and processor (¶41).  Spiers teaches an ejector to remove rejected product (¶43).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to change conveying direction, add the tipping processing unit, place the quality check in the transverse position, and include a compensation unit as taught in Soglia and Spiers.  Doing so is an obvious combination of unit steps to add tipping to a multisegment rod.  Spiers teaches a quality check system that is movable and can check quality during high speed operation.  Further, it is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Soglia and Spiers to perform quality checks during the process of cigarette manufacture. Doing so would not have produced any unexpected results.  Soglia teaches that the quality check occurs before filter tipping.  Spiers teaches that early detection of defects reduces waste.  The location of the quality check, the longitudinal or the transverse direction, does not change the functionality of the quality check.  Further, a person of ordinary skill in the art would recognize that early detection of defects would reduce tobacco waste.  Soglia recognizes optionally creating holding buffers throughout the process to allow for continuous operation through holding inventory.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).

Regarding claim 2, modified Slowik discloses the method of claim 1 as discussed above.  Modified Slowik does not explicitly disclose before the feeding the multi-segment rods or the segment rods to the measuring unit a step of checking quality of the multi-segment rods or the segment rods and a step of rejecting defective multi-segment rods or segment rods are performed at the apparatus for manufacturing multi-segment rods or segment rods.  
Soglia teaches that there are a succession of quality control devices (¶9).  These control devices are after the cigarette rod has been cut.  Soglia also teaches that a poor quality fragment of cigarette rod could be required to avoid disturbing the quality control.  (¶18).
Spiers teaches inspections systems and methods for multi-segment products (abstract).  Spiers teaches quality control inspection to be performed in a high speed manner (¶2).  Spiers teaches that monitoring via reactive measures at the stage of final product does not allow for rejection and causes waste (¶7-¶8).  Spiers identifies the need for inspection methods that can provide information in high speed operations (¶9).  Specifically, Spiers teaches that the inspections systems and methods allow inspection prior to tipping and allow for rejections during production (¶10).  Spiers teaches many types of inspection systems to be used including cameras (¶37), high intensity light source (¶38), and an evaluation device (¶40 and processor (¶41).  Spiers teaches an ejector to remove rejected product (¶43).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to provide before the feeding the multi-segment rods or the segment rods to the measuring unit a step of checking quality of the multi-segment rods or the segment rods and a step of rejecting defective multi-
Regarding claim 3, Slowik discloses production system for manufacturing of multi-segment rod-like articles (Abstract, Fig. 3) comprising: an apparatus for manufacturing multi-segment rods or segment rods comprising rod-like segments of at least one kind or double rod-like segments or halves of rod-like segments delivered and conveyed in a longitudinal direction, whereas the segments in a continuous multi-segment rod or segment rod from which the multi-segment rods or the segment rods are cut are pushed together or cavities are left between the rod-like segments (Fig. 4, ¶64), 
Slowik does not disclose an apparatus for changing the conveying direction of the multi-segment rod or the segment rod from the longitudinal direction to a transverse direction, a measuring unit for checking the quality of manufactured multi-segment rods or segment rods, a rejection unit for rejecting defective multi-segment rods or segment rods, and an end segment fixing apparatus adapted to manufacture multi-segment rod-like articles by fixing the end segments to the multi-segment rods or the segment rods conveyed in the transverse direction, characterised in that the production system comprises a compensation unit for storing the multi-segment rods or the segment rods, situated between the measuring unit and the end segment fixing apparatus, adapted to compensate the rejection of the multi-segment rods or the segment rods so that the end segment fixing apparatus is continuously fed with the multi-segment rods or the segment rods.  
Soglia teaches Soglia teaches an apparatus for changing the conveying direction (Fig. 2, transfer unit 29).  Soglia teaches a quality control device (¶31) and an ejector means (¶35).  Soglia also teaches a filter tip attachment after the ejector (Fig.2, user machine 4).
Soglia further teaches a quality check step.  After the garniture section the cigarette rods advance through a succession of quality control devices prior to being cut (¶9).  Soglia further teaches that beyond the cut-off device 25, there are further quality control devices (¶31).  In fact, “between the outfeed of the cigarette maker 2 and the infeed of the filter tip attachment machine 4, and more exactly between the rotary cutter 27 and the transfer unit 29, are ejector means 35 by which cigarette sticks 3 can be diverted into a recovery vessel shown schematically as a block denoted 36.” (¶34)  The rejected sticks are retained in the recovery vessel 36.  The sticks that pass the quality inspection are placed into the transfer unit 29 (¶32).  Soglia also teaches that in a manufacturing system there can be temporary storage units, “buffers”, to compensate for imbalances in output between the machines and allow continuous operation (¶4).
Additionally Soglia teaches that the system is controlled with a master control unit (13).  This unit monitors the various units in the system and is able to stop production when a problem is sensed (¶36).  The intent of the system is to maintain continuous production with minimal rejects (¶15-¶20).
Spiers teaches inspections systems and methods for multi-segment products (abstract).  Spiers teaches quality control inspection to be performed in a high speed manner (¶2).  Spiers 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to place the quality check in the transverse position and include a compensation unit as taught in Soglia and Spiers.  It is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange and remove steps included in Soglia and Spiers to provide for additionally quality checks in the process of cigarette manufacture. Doing so would not have produced any unexpected results.  Soglia teaches that the quality check occurs before filter tipping.  The location of the quality check, the longitudinal or the transverse direction, does not change the functionality of the quality check.  Spiers teaches a quality check system that is movable and can check quality during high speed operation.  Further Soglia recognizes optionally creating holding buffers throughout the process to allow for continuous operation through holding inventory.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding claim 4, modified Slowik discloses the system of claim 3 as discussed above.  The combination does not explicitly disclose that the system is characterised in that the apparatus for manufacturing multi-segment rods or segment rods is provided with a measuring unit and a rejection unit for rejecting defective segment rods or multi-segment rods.
Soglia teaches that there are a succession of quality control devices (¶9).  These control devices are after the cigarette rod has been cut.  Soglia also teaches that a poor quality fragment of cigarette rod could be required to avoid disturbing the quality control.  (¶18)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slowik to provide that the apparatus for manufacturing multi-segment rods or segment rods is provided with a measuring unit and a rejection unit for rejecting defective segment rods or multi-segment rods.  Soglia identifies the need for several devices for quality checks.  Spiers teaches need for inspection to allow for rejection during production.  Soglia further teaches that a check and possible removal of a cigarette fragment before the quality control device could be required.  A person of ordinary skill in the art would add quality steps throughout the production process to minimize waste and prevent faults and maintenance.
Response to Arguments
Applicant's arguments filed December 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues, “The attention of the Examiner is respectfully drawn to the fact that none of the prior-art documents, neither Slowik, nor Soglia nor Spiers discloses a combination of a measuring unit and a compensation unit, wherein the compensation unit is arranged just after the measuring unit. In other words, in the claimed invention, the compensation unit 13 has a strictly defined place in the claimed method and production system.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would be motivated to include in process measuring units to identify reject product to reduce waste (Spiers ¶7-¶9) and to include compensation units to compensate for those rejects (Soglia recovery vessel 36, ¶4).  
Further, it is not inventive to rearrange the sequencing of prior art process steps.  It would have been prima facie obvious to a person of ordinary skill in the art to rearrange steps included in Soglia and Spiers to optimize the process of Slowik. Doing so would not have produced any unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Applicant argues, “According to the Applicant such a specific configuration of devices -- namely the compensation unit placed in combination with the measuring unit, just after the measuring unit -- is not disclosed in the prior art. It is not typical to place a compensating unit being a buffer between a making machine and filter tipping machine. It is not optimal from the point of view of the footprint of the production line. It is typical that a quality check is made on the making machine and further on the finished products, but if a quality check is made at that stage of production, then faulty cigarettes are rejected but some tobacco is either lost or it must be recovered by means of machines which cut cigarettes and recover the tobacco.”  Spiers teaches advantages of in process testing, reduction of waste (¶7-¶9) and continued hi-speed production (¶2, ¶9).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant argues, “Soglia teaches away from arbitrarily putting buffers willy-nilly wherever one might wish to put them”  While Soglia may teach that inclusion of unlimited buffering units is impossible, this does not negate the addition of buffering units in any particular location.  
Applicant argues, “Spiers only discloses that inspection systems can be placed prior tipping (paragraph [0010] of Spiers). The tipping as disclosed in Spiers is not, however, a compensation unit within the meaning of the claimed invention”  This argument is moot.  The tipping has not been mapped to the compensation unit as applicant states.  Spiers is relied upon for in-process testing and rejection.  Soglia is relied upon for the compensation unit. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726